ACCEPTED
                                                                                              14-15-00064-cr
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       10/19/2015 1:43:03 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                                 IN THE
                       FOURTEENTH COURT OF APPEALS
                                OF TEXAS                                 FILED IN
                                                                  14th COURT OF APPEALS
                                                                     HOUSTON, TEXAS
WILLIAM MARKS                               §                     10/19/2015 1:43:03 PM
                                            §                     CHRISTOPHER A. PRINE
VS.                                         §          CASE   NOs. 14-15-00064-CR,
                                                                           Clerk
                                            §          14-15-00065-CR &
THE STATE OF TEXAS                          §          14-15-00066-CR


 MOTION TO EXTEND TIME WITHIN WHICH TO FILE APPELLATE
                        BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

       NOW COMES, WILLIAM MARKS, appellant in the above-styled and

numbered cause, by and through his attorney of record, Daucie Schindler, and

respectfully moves the Court for an extension of time within which to file the appellate

brief, and for cause would show the Court as follows:

                                            I.

   Mr. Marks was convicted of three counts of violating the private securities act on

January 7, 2015. That same day, this court assessed his punishment at a probated

sentence of one (1) year in the Harris County Jail in each count. Mr. Marks was

represented at trial by Brian Coyne, while the State was represented by Assistant District

Attorney Heyward Carter. The Honorable Judge Pam Derbyshire presided over the

entirety of the trial proceedings.
                                           II.

       Mr. Marks filed timely notice of appeal. Undersigned counsel, of The Harris

County Public Defender’s Office was appointed to represent Mr. Marks on January 22,

2015. Mr. Mark’s filed a Motion for new Trial on February 3, 2015. The Motion for

New Trial was denied by the trial court.

                                           III.

       The appellate brief is due to be filed with the Court on or before October 19,

2015. One previous extension has been requested.

                                           IV.

       Counsel has been working simultaneously on the Appellant’s Briefs in Tavarez

v. State, State v. Williams, State v. Edwards, State v. Rodriguez, and State v. Wiggins.

Additionally, counsel has been working on the Petition for Discretionary Review in

Fletcher v. State and the Motion for New Trial in State v. Branch. Counsel is diligently

working on the brief in this case, but requests additional time to research and confer

with the client.

                                           V.

       This request is made not to delay the proceedings, but to ensure that Mr. Marks

is adequately represented.

WHEREFORE, PREMISES CONSIDERED, Mr. Marks respectfully prays that this

motion be granted and that the Court permits an extension of time until November

18, 2015, to file the appellate brief.
                                                Respectfully submitted,

                                                ALEXANDER BUNIN
                                                Chief Public Defender
                                                Harris County Texas


                                                /s/ Daucie Schindler
                                                DAUCIE SCHINDLER
                                                Assistant Public Defender
                                                Harris County Texas
                                                1201 Franklin, 13th Floor
                                                Houston Texas 77002
                                                (713) 368-0016
                                                (713) 368-9278 (Fax)
                                                Daucie.Schindler@pdo.hctx.net

                                                Attorney for Appellant,
                                                WILLIAM MARKS

                           CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Appellant’s Motion

to Extend Time within Which to File Appellate Brief was e-mailed to the Appellate

Division of the Harris County District Attorney’s Office on this 19th day of October,

2015.


                                         /s/ Daucie Schindler
                                         DAUCIE SCHINDLER